Citation Nr: 0302769	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  94-31 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a back injury.  

(The issues of entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD), and 
entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling, will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active honorable military service from 
September 1968 to September 1970.  (In an Administrative 
Decision, dated in December 1977, the RO concluded that the 
appellant's discharge, which he received on May 10, 1976 
covering a period of service beginning October 10, 1974, was 
a discharge not under conditions other than dishonorable, and 
was therefore a bar to VA benefits for that period of 
service.  38 C.F.R. § 3.12 (2002).) 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The appellant currently 
resides within the jurisdiction of the St. Louis, Missouri 
VARO.  

The Board is undertaking additional development on the issues 
of entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, and entitlement 
to an increased rating for bilateral hearing loss, currently 
rated as 10 percent disabling.  This is done pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.  

In a June 1995 rating action, the RO denied the appellant's 
claim for entitlement to an increased rating for tinnitus.  
The appellant subsequently filed a timely appeal. 
Nevertheless, at an April 1996 hearing, the appellant 
withdrew from appellate consideration his claim for a higher 
rating for tinnitus.  Consequently, the Board will not review 
that issue. 


FINDINGS OF FACT

1.  By a March 1989 rating decision, the RO denied a claim of 
entitlement to service connection for the residuals of a back 
injury.  The appellant was provided notice of the decision 
and of his appellate rights.  He did not appeal.  

2.  In September 1991, the appellant requested that his claim 
of service connection for the residuals of a back injury be 
reopened.  

3.  Evidence received since the March 1989 rating action does 
not bear directly and substantially upon the subject matter 
now under consideration (i.e., whether the appellant 
currently has a back disability which was incurred in or 
aggravated by service), and, when considered alone or 
together with all of the evidence, both old and new, has no 
effect upon the question at issue.  


CONCLUSIONS OF LAW

1.  A March 1989 rating action, which denied the appellant's 
claim of entitlement to service connection for the residuals 
of a back injury, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the March 1989 rating 
decision is not new and material; the claim for this benefit 
is not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In a March 1989 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the residuals of a back injury.  The appellant was provided 
notice of the decision and of his appellate rights.  He did 
not file a notice of disagreement.  Therefore, the March 1989 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; see also 38 C.F.R. § 20.1103 
(2002).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001).)

The appellant's original claim of service connection for the 
residuals of a back injury was denied by the RO in a March 
1989 rating decision on the basis that an in-service back 
injury was acute and transitory.  The RO also concluded that 
there was no evidence of record showing that the appellant 
then had a back disability which was incurred in or 
aggravated by his period of active service.  

The appellant's service medical records show that in February 
1969, the appellant was treated after complaining that he had 
injured his back the night before.  At that time, the 
appellant stated that he had been picked up by some MP's 
(Military Police), and that they hurt his back when they 
pushed him into a car.  He noted that he awoke the next day 
with low back pain.  Upon physical examination, there was 
tenderness in the low back area.  Straight leg raising on the 
left was 1+.  Deep tendon reflexes were intact.  The 
impression was low back strain.  The appellant was told to 
apply heat, and lidocaine was injected into the muscle.  

According to the appellant's service medical records, in July 
1970, the appellant underwent a separation examination.  At 
that time, it was noted that the appellant's expiration of 
term of service (ETS) was in September 1970.  In response to 
the question as to whether the appellant had ever had or if 
he currently had back trouble of any kind, the appellant 
responded "yes."  The appellant's spine and other 
musculoskeletal system were clinically evaluated as normal.  
The records also reflect that in August 1970, the appellant 
was treated after complaining of low back pain from lifting 
boxes while on "KP" duty.  At that time, he was given 
medication.  According to the records, the appellant was seen 
a second time in August 1970 after complaining of low back 
pain for the previous three months.  The impression was low 
back pain.  X-rays of the appellant's lumbosacral spine were 
negative.  In a Statement of Medical Condition, dated in 
September 1970, the appellant indicated that since his last 
separation examination in July 1970, there had been no change 
in his medical condition.  

In November 1970, the appellant underwent a VA examination.  
At that time, he stated that his lower back had bothered him 
since 1968.  The physical examination showed that the 
appellant had good lateral flexion of his spine.  The 
examining physician stated that the only current positive 
finding was that the appellant had some pain on direct 
pressure over L-1/L-2.  The examiner noted that the appellant 
had good function of his spine and that there were no spasms.  
According to the examiner, there was no primary medical 
diagnosis.  X-rays of the appellant's lumbosacral spine were 
interpreted as showing no evidence of fracture or 
dislocation.  The intervertebral disc spaces were well 
maintained.  There was slight narrowing of the pars 
interarticularis at the L-5 level on the right side.  
However, there was no evidence of spondylolysis or 
spondylolisthesis.  The impression was essentially negative 
lumbar spine.  

An Emergency Department Report from the Loma Linda University 
Medical Center shows that in October 1988, the appellant 
sought treatment for complaints of back pain for the previous 
two to three days.  At that time, the appellant stated that 
he was a plumber and did a lot of lifting of heavy tubs.  He 
indicated that the pain came on gradually and was in the 
upper region of the lower back, both sides of the spine, but 
not directly over the spine.  According to the appellant, the 
pain radiated to his sides, bilaterally.  The physical 
examination showed that there were paraspinal muscle spasms 
and tenderness in the lumbar region.  No direct spinous 
tenderness was noted.  The impression was acute lumbar muscle 
strain.  

Evidence received by the RO subsequent to the March 1989 
rating decision includes outpatient treatment records from 
the VA Medical Center (VAMC) in Loma Linda, California, from 
May to August 1991, a VA examination report, dated in 
September 1993, outpatient treatment records from the Loma 
Linda VAMC, from August to September 1994, records from the 
Social Security Administration (SSA), from October 1981 to 
December 1994, including outpatient and inpatient treatment 
records from the Loma Linda VAMC, from October 1981 to March 
1994, and inpatient treatment records from the St. Louis 
VAMC, dated in July 1998.  

In October 1991, the RO received outpatient treatment records 
from the Loma Linda VAMC, from May to August 1991.  The 
records are negative for any complaints or findings of a back 
disability.  

A VA examination was conducted in September 1993.  At that 
time, the appellant stated that he had injured his low back 
in 1969 when he was in an altercation with military police.  
The appellant indicated that following his back injury, he 
saw a doctor for about two weeks and received spinal shots 
thereafter.  He noted that since his in-service back injury, 
he had suffered from periodic pain in his low back.  
According to the appellant, the pain worsened with age.  The 
appellant reported that his job history included janitorial 
and maintenance work.  The physical examination showed that 
the appellant had para-lumbar spasticity palpable 
bilaterally.  Lateral flexion to the right was to 15 degrees, 
and to the left was to 20 degrees.  Rotation to the right was 
to 25 degrees, and to the left was to 20 degrees.  The 
impression was of an essentially normal examination of the 
back.  X-rays of the lumbosacral spine were interpreted as 
showing only minimal degenerative changes at the anterior 
border of the vertebrae, but the disk spaces, pedicles and 
transverse spinous processes were intact.  No other 
abnormalities were noted.  The impression was that the 
lumbosacral spine appeared within normal limits except as 
described above.   

In September 1994, the RO received outpatient treatment 
records from the Loma Linda VAMC, from August to September 
1994.  The records are negative for any complaints or 
treatment of a back disability.  

In August 1998, the RO received records from the SSA, from 
October 1981 to December 1994.  The records show that the 
appellant was receiving SSA disability benefits for an 
unrelated disorder.  The records also include outpatient and 
inpatient treatment records from the Loma Linda VAMC, from 
October 1981 to March 1994.  The Loma Linda VAMC records 
reflect that in March 1992, the appellant noted that he had 
chronic low back pain since 1969.  The records also show that 
in April 1993, it was noted that the appellant had a history 
of chronic low back pain.  According to the records, in May 
1993, the appellant was treated after complaining of a sore 
back.  The diagnosis was non-specific back pain.  The records 
further show that in July 1994, it was noted that the 
appellant alleged that he suffered a back injury.  The 
physical examination showed that there were no paraspinal 
spasms.  

In October 1998, the RO received inpatient treatment records 
from the St. Louis VAMC, dated in July 1998.  The records 
show that in July 1998, the appellant was hospitalized for 
one day for an unrelated disorder.  Upon his discharge, it 
was noted that he had back pain.  

In the instant case, the appellant contends that during 
service, he injured his back when he was pushed into a car by 
MP's.  The appellant maintains that following this injury, he 
developed chronic low back pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from a back disability that was incurred in 
or aggravated by service, is not competent evidence.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, 
his contentions that he injured his back during service and 
subsequently developed a back disability, are redundant.  
This is the same argument he made before.  Therefore, it may 
not be considered new and material evidence.  

In regard to the evidence submitted in support of reopening 
the appellant's claim of service connection for the residuals 
of a back injury, the outpatient treatment records from the 
Loma Linda VAMC, from May to August 1991, the VA examination 
report, dated in September 1993, the outpatient treatment 
records from the Loma Linda VAMC, from August to September 
1994, the records from the Social Security Administration 
(SSA), from October 1981 to December 1994, including 
outpatient and inpatient treatment records from the Loma 
Linda VAMC, from October 1981 to March 1994, and inpatient 
treatment records from the St. Louis VAMC, dated in July 
1998, are "new" in that they were not of record at the time 
of the RO's denial in March 1989.  However, while the above 
evidence is "new," it is not so significant that it must be 
considered.  It does not address the specific matter under 
consideration, which is whether the appellant has a back 
disability that is attributable to his military service, 
specifically to his in-service back injury.  See 38 C.F.R. 
§ 3.156(a) (2001).   

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board observes that while the 
outpatient treatment records from the Loma Linda VAMC, from 
October 1981 to March 1994, and the inpatient treatment 
records from the St. Louis VAMC, dated in July 1998, show 
complaints of chronic low back pain, and the September 1993 
VA examination report reflects that the appellant has minimal 
degenerative changes at the anterior border of the vertebrae, 
the evidence does not tend to prove the veteran's claim in a 
manner different from what was previously shown, at least as 
to the relevant question of nexus to military service.  
Therefore, in light of the above, because the "new" 
evidence is not so significant that it addresses the specific 
matter under consideration, which is whether the appellant 
has a back disability that is attributable to his military 
service, specifically to his in-service back injury, it is 
not material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) (2001).  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim of service connection for the residuals of a 
back injury.  Id.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants.  See 
generally VCAA, §§ 3,4,7; see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled, as evidenced by the statement 
of the case, issued in December 1992, and a supplemental 
statement of the case, issued in April 1994.  Collectively, 
the above documents informed the appellant of the criteria 
pertaining to his attempt to reopen his service connection 
claim, and the need to submit new and material evidence to 
support his claim.  38 U.S.C.A. § 5103(a) (West 2002).  The 
Board also notes that the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In this regard, the Board observes that the RO 
has received outpatient treatment records from the Loma Linda 
VAMC, from October 1981 to September 1994, and inpatient 
treatment records from the St. Louis VAMC, dated in July 
1998.  Thus, the Board finds that the discussions in the 
rating decision, the statement of the case, the supplemental 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to reopen the 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  Additionally, 
these documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The VCAA recognizes this.  38 U.S.C.A. § 5103A(f) 
(West 2002).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for the 
residuals of a back injury is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

